Mr. Justice Smith delivered the opinion of the court. The record in this case presents no controverted questions of fact. The theory on which appellant brought and tried the case was that appellee had been negligent in transmitting the telegram sent by Wing & Evans to M. L. Barrett & Co., appellant’s agents, in response to the hatter’s inquiry for the market price of caustic soda, and relying on such quoted market price, it immediately sold 1,000 drums of caustic soda for future delivery at and for a greater price than that quoted, and that therefore being unable to buy from Wing & Evans at the price erroneously quoted, it sustained a direct loss as well as loss of profits. To state the theory and claim in the language of appellant’s brief, it is: “Having been led by such erroneous quotation to sell 1,000 drums of caustic soda at five cents per hundred pounds less than the market price thereof, and having lost five cents per hundred of profit he would have made if the quotation o»f $1.25 had been correct, plaintiff claims damage of ten cents per hundred pounds on 1,000 drums of caustic soda at 675 pounds each, or a total of 675,000 pounds.” “ The quoted price for this commodity is made upon a basis of 60 per cent., the article being paid for on its actual test, 70 per cent. On this basis the evidence discloses, and it is not questioned, that the loss as computed is $832.” Appellant’s attorney in his brief further says that in the view which he takes of the case there is but one question to be determined, and that is, is not appellee liable to appellant for the sum stated as the actual damages sustained by it; and in that view he does not deem it proper to review or criticise the propositions of law given at the request of the plaintiff or the defendant. This amounts to a waiver of the second, third and sixth assignments of error, thus relieving the court of the necessity of reviewing the action of the court below in holding or refusing propositions of law, and presents the single question of the liability of appellee to appellant for the negligence in transmitting the telegram, under the facts shown. It is undoubtedly the law that the alteration of a telegraphic dispatch in transmitting it is prima faoie evidence of the negligence of the telegraph company. But every act of negligence does not necessarily create a legal liability. The fact that a telegraph message has been transmitted incorrectly is not of itself a sufficient foundation on which to predicate a recovery for negligence. It must appear affirmatively in addition to the error that damages resulted therefrom as a direct, natural and proximate consequence of the act of the defendant. In Braun v. Craven, 175 Ill. 405, the court said: “The principle is, damages which are recoverable for negligence must be such as are the natural and reasonable results of defendant’s acts, and the consequences must be such as in the ordinary course of things would flow from the acts and could be reasonably anticipated as a result thereof. Proximate damages are such as are the ordinary and natural results of the omission or commission of acts of negligence, and such as are usual and might have been reasonably expected. Pernote damages are such as are the unusual and unexpected result, not reasonably to be anticipated from an accidental or unusual combination of circumstances—a result beyond and over which the negligent party has no control. The law regards only the direct and proximate result of negligent acts as creating a liability against a defendant.” In O’Connor v. Nolan, 64 Ill. App., p. 358, it is said: “Damages, however proximately they follow a breach of contract, cannot be recovered unless under the circumstances they were a natural result of the breach; that is, in order that compensation for the injury may be recovered, the injury must be such as, according to the usual course of events,' might, under like circumstances, have been expected. Sedgwick on .Damages, vol. 1, sec. 142.” In Swift & Co. v. Rukowski, 67 Ill. App. 209, this court said: “The proximate cause of an event is that course which, in natural and continuous sequence, without interference of an efficient, independent, intervening cause produces the result.” In Railway Co. v. Kellogg, 94 U. S. 469, the court said: “But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of attending circumstances.” In Masterton v. Brooklyn, 7 Hill (N. Y.) 61, a leading case, it was held: “A plaintiff may rightfully recover loss of profits as damages for a breach of contract, but in such a case the profits to be recovered must be such as would have grown out of the contract itself as the direct and immediate result of ■ its fulfilment. In the language of the Supreme Judicial Court of Massachusetts in Fox v. Harding, 7 Cush. 516, ‘these are part and parcel of the contract itself, and must have been in the contemplation of the parties when the agreement was entered into, but if they are such as would have been realized by the party from other independent and collateral undertakings, although entered into in consequence and on the faith of the particular contract, then they are too uncertain and remote to be taken into consideration as a part of the damages occasioned by the breach of the contract in suit.’ ” While some of the foregoing cases grew out of breaches of contract, we think them applicable to the general proposition involved in this case. The right of recovery is the same whether based upon neglect of legal duty, not wanton in character, or upon a breach of a contract which is the law of the case as between the parties to it. Under these authorities, and others that might be cited, the damages claimed for the negligence proved is too remote. The negligence shown did not in natural and continuous sequence, without interference of an efficient, independent, intervening cause, produce the loss or injury sued for; nor was the injury the natural and probable consequence of the -negligence shown, nor could it have been foreseen in the light of attending circumstances. A jury was waived, and the case was submitted to the court for trial. It was a question of fact for the court, a jury having been waived, as to whether the injury and damages sustained by the plaintiff resulted from the negligent act of the defendant, or were the result of a new independent factor for which the defendant was not responsible. Vol. 8, Am. & Eng. Ency. of Law (2nd ed.), 581; Doremus v. Hennessy, 176 Ill. 617. The Court found, and the evidence shows, that plaintiff’s loss was not caused by defendant’s negligence. The judgment of the lower court is affirmed. Affirmed,